Exhibit 10.1
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
AND WAIVER
This Amendment and Waiver dated as of October 31, 2010, by and among ARCADIA
SERVICES, INC., a Michigan corporation (“Arcadia”), ARCADIA HEALTH SERVICES,
INC., a Michigan corporation (“Arcadia Health Services”), GRAYROSE, INC., a
Michigan corporation (“Grayrose”), ARCADIA HEALTH SERVICES OF MICHIGAN, INC., a
Michigan corporation (“Arcadia Health”) and ARCADIA EMPLOYEE SERVICES, INC., a
Michigan corporation (“Arcadia Employee”, and together with Arcadia, Arcadia
Health Services, Arcadia Health and Grayrose, being collectively identified as
“Companies” and individually as a “Company”) and Comerica Bank, a Texas banking
association, of Detroit, Michigan (herein called “Bank”).
RECITALS
A. Companies and Bank are parties to that certain Amended and Restated Credit
Agreement dated as of July 13, 2009, as previously amended (“Credit Agreement”).
B. Companies have asked Bank to waive certain Events of Default that exist under
the Credit Agreement and Bank has agreed to do so subject to the terms and
conditions of this Amendment.
C. Companies and Bank desire to amend the Credit Agreement as set forth below.
The parties hereby agree as follows:
1. Companies have advised Bank that Companies failed to comply with the
provisions of Section 5.11 (Tangible Effective Net Worth) of the Credit
Agreement on and prior to October 31, 2010, and failed to comply with the
provisions of Section 5.16 (Subordinated Debt and/or Paid In Capital) of the
Agreement on and prior to October 31, 2010 (collectively, the “Covenant
Violations”). Companies have requested that Bank waive any Event of Default
which exists under the Credit Agreement as a result of the Covenant Violations.
Bank hereby waives any Event of Default arising under the Credit Agreement as a
result of the Covenant Violations. This waiver shall not be deemed to amend or
alter in any respect the terms and conditions of the Credit Agreement or any of
the other Loan Documents, or to constitute a waiver or release by the Bank of
any right, remedy or Event of Default under the Credit Agreement or any of the
other Loan Documents, except to the extent specifically set forth herein.
2. The following definitions set forth in Section 1 of the Credit Agreement are
amended to read as follows:
“Revolving Credit Commitment Amount’ shall mean Eleven Million Dollars
($11,000,000).”
“Revolving Credit Maturity Date’ shall mean April 1, 2012.”

 

 



--------------------------------------------------------------------------------



 



3. Section 2.7 of the Credit Agreement is amended to read as follows:
“2.7 In addition to direct Advances under the Revolving Credit Note to be
provided to Companies by Bank under and pursuant to Section 2.1 of this
Agreement, Bank further agrees to issue, or commit to issue, from time to time,
standby letters of credit for the account of Companies (herein individually
called a “Letter of Credit” and collectively “Letters of Credit”) in aggregate
undrawn amounts not to exceed Five Hundred Thousand Dollars ($500,000) at any
one time outstanding; provided, however that the sum of the aggregate amount of
Advances outstanding under the Revolving Credit Note plus the Letter of Credit
Reserve shall not, at any time, exceed the lesser of (i) the Revolving Credit
Commitment Amount or (ii) the borrowing formula set forth in the Advance Formula
Agreement, and Companies shall immediately make all payments necessary to comply
with this provision; and provided further, that no Letter of Credit shall, by
its terms, have an expiration date which is more than twelve (12) months after
issuance or which extends beyond the Revolving Credit Maturity Date. In addition
to the terms and conditions of this Agreement, the issuance of any Letters of
Credit also shall be subject to the terms and conditions of any letter of credit
applications and agreements executed and delivered by Companies unto Bank with
respect thereto. Companies shall pay to Bank annually in advance with respect to
each Letter of Credit, a fee equal to the greater of (i) 1.75% per annum of the
amount of each Letter of Credit or (ii) $600. In addition, with respect to each
Letter of Credit, Companies shall pay Bank an issuance fee of $150, Bank’s
customary amendment and draw fees, and Bank’s other customary letter of credit
fees and charges.”
4. Section 5.1(c) of the Credit Agreement is amended to read as follows:
“(c) as soon as available and in any event within 45 days after and as of the
end of each fiscal quarter of Arcadia Resources, Inc., the balance sheet and
statements of profit and loss and surplus of Arcadia Resources, Inc. and its
Consolidated Subsidiaries duly certified (subject to year-end audit adjustments)
by the chief financial officer of Arcadia Resources, Inc. as having been
prepared in accordance with the GAAP consistent with those applied by Arcadia in
the preparation of the financial statements referred to in Section 4.6;”
5. Section 5.6 of the Credit Agreement is amended to read as follows:
“5.6 Furnish to the Bank concurrently with the delivery of each of the financial
statements required by Section 5.1(b) (but only for the months of June,
September, December and March of each fiscal year) and (d) hereof, a statement
in the form of Exhibit A annexed hereto prepared and certified by the chief
financial officer of Arcadia (or in his absence, a responsible senior officer of
Arcadia) (a) setting forth all computations necessary to show compliance by
Companies with the financial covenants contained in Sections 5.11 and 5.12 of
this Agreement as of the date of such financial statements, (b) stating that as
of the date thereof, no condition or event which constitutes an event of default
or which with the running of time and/or the giving of notice would constitute
an event of default has occurred and is continuing, or if any such event or
condition has occurred and is continuing or exists, specifying in detail the
nature and period of existence thereof and any action taken with respect thereto
taken or contemplated to be taken by Companies and (c) stating that the signer
has personally reviewed this Agreement and that such certificate is based on an
examination sufficient to assure that such certificate is accurate.”

 

2



--------------------------------------------------------------------------------



 



6. Section 5.11 of the Credit Agreement is amended to read as follows:
“5.11 Maintain as of the end of each fiscal quarter of Arcadia, commencing with
the fiscal quarter ending December 31, 2010, Tangible Effective Net Worth of not
less than the following as of the dates set forth below:

         
December 31, 2010
  $ 750,000  
March 31, 2011
  $ 850,000  
June 30, 2011
  $ 950,000  
September 30, 2011
  $ 1,050,000  
December 31, 2011
  $ 1,150,000  
March 31, 2012 and the last day of each fiscal quarter thereafter
  $ 1,250,000 ”

7. Section 5.16 of the Credit Agreement is amended to read as follows:
“5.16 Cause Arcadia to maintain Subordinated Debt owing to Arcadia Resources,
Inc. and/or additional paid in capital of Arcadia (as reflected as a line item
on Arcadia’s financial statements) of not less than $9,150,000 in the aggregate
at all times. Nothing set forth in this Section 5.16 shall constitute Bank’s
consent to the payment of any Subordinated Debt.”
8. Section 6.9 of the Credit Agreement is amended to read as follows:
“6.9 Declare or pay any dividends or make any other distribution upon its shares
of capital stock except (i) dividends payable in the capital stock of Companies,
(ii) dividends by a Subsidiary of a Company to such Company and (iii) so long as
Arcadia is a pass-through entity for purposes of taxation under the Internal
Revenue Code of 1986, as amended, dividends and distributions by Arcadia to its
shareholders which do not exceed in any fiscal year of Arcadia the income tax
liability of Arcadia’s shareholders attributable to income of Arcadia (based on
the highest marginal rate of state and federal taxes applicable to any member or
shareholder of Arcadia).”
9. As a condition to the effectiveness of this Amendment and Waiver, Bank shall
have received, in form and substance satisfactory to Bank, the following:

  (a)  
counterpart originals of this Amendment and Waiver, in each case duly executed
and delivered by each Company;

  (b)  
counterpart originals of the Amendment to Revolving Credit Note, in each case
duly executed and delivered by each Company;

 

3



--------------------------------------------------------------------------------



 



  (c)  
the Amendment to Security Agreement duly executed and delivered by Arcadia;
    (d)  
a non-refundable amendment fee in the amount of $27,500, which may be debited by
Bank from any of the Companies’ accounts at Bank; and
    (e)  
such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

10. Companies hereby represent and warrant that, after giving effect to the
amendments and waivers contained herein, (a) execution, delivery and performance
of this Amendment and Waiver and any other documents and instruments required
under this Amendment or the Credit Agreement are within each Company’s corporate
or limited liability company powers, have been duly authorized, are not in
contravention of law or the terms of each Company’s Articles of Incorporation,
Articles of Organization, Operating Agreement or Bylaws, as applicable, and do
not require the consent or approval of any governmental body, agency or
authority; and this Amendment and Waiver and any other documents and instruments
required under this Amendment or the Credit Agreement, will be valid and binding
in accordance with their terms; (b) the continuing representations and
warranties of the Companies set forth in Sections 4.1 through 4.4 and 4.6
through 4.15 of the Credit Agreement are true and correct on and as of the date
hereof with the same force and effect as made on and as of the date hereof;
(c) the continuing representations and warranties of the Companies set forth in
Section 4.5 of the Credit Agreement are true and correct as of the date hereof
with respect to the most recent financial statements furnished to the Bank by
Companies in accordance with Section 5.1 of the Credit Agreement; and (d) no
default, Event of Default or condition with the giving of notice or the passage
of time, or both, would constitute an event of default under the Credit
Agreement, other than waived above, has occurred and is continuing as of the
date hereof.
11. Except as modified hereby, all of the terms and conditions of the Credit
Agreement, shall remain in full force and effect.
12. Except as expressly set forth in paragraph 1 above, this Amendment and
Waiver shall be effective as of the date hereof upon execution of this Amendment
and Waiver by Companies and Bank.
13. This Amendment and Waiver may be signed in counterparts.
[continued on next page]

 

4



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof as of the day and year first written above.

                      COMERICA BANK       ARCADIA SERVICES, INC.    
 
                   
By:
  /s/ Jeffrey S. Pitts       By:   /s/ Matthew Middendorf    
Its:
  Vice President       Its:   Treasurer    
 
                                GRAYROSE, INC.    
 
                   
 
          By:   /s/ Matthew Middendorf    
 
          Its:   Treasurer    
 
                                ARCADIA HEALTH SERVICES OF MICHIGAN, INC.    
 
                   
 
          By:   /s/ Matthew Middendorf    
 
          Its:   Treasurer    
 
                                ARCADIA EMPLOYEE SERVICES, INC.    
 
                   
 
          By:   /s/ Matthew Middendorf    
 
          Its:   Treasurer    
 
                                ARCADIA HEALTH SERVICES, INC.    
 
                   
 
          By:   /s/ Matthew Middendorf    
 
          Its:   Treasurer    

 

5